The Court,
during this argument, suggested a doubt whether as the Judge of Probate is but a trustee of the bond, for the use of all parties interested, it was competent for the defendants, after judgment against them for the penalty, to pay out the amount to creditors, at their pleasure, and show this in bar of a scire facias. And after-wards the pleas were adjudged bad, because they did not show that the monies, alleged to have been paid in satisfaction of the judgment, were paid in pursuance of decrees of the Judge of Probate, or of judgments at common law ; or were payments otherwise compulso - ry upon the defendants.